Wyly, J.,
dissenting. Plaintiff, a judgment creditor of defendant, seized certain property belonging to him and took a rule in the Fifth District Court to cause the erasure of two general mortgages in favor of his minor children, whom he represents as natural tutor:
First — The one resulting from the marriage contract with his deceased wife.
Second — The one resulting from the tutorship of his minor children.
*755Defendant in liis capacity as tutor, excepted to the proceeding—
First — That the court was without jurisdiction rañone personal in regard to the validity or existence of the mortgages owned by his minor children.
Second — The proceeding by rule is unwarrantable; plaintiff must bring a direct action.
Third — In a direct action defendant would establish the reality of th® rights claimed for his children and the validity of their mortgages.
The court maintained the rule and ordered the mortgages to be canceled. Thereupon defendant appealed.
I think the court erred. The Fifth District Court was without jurisdiction to determine the rights of the minors represented by plaintiff as natural tutor, or to inquire into the validity of the mortgages belonging to them. The Second District Court has exclusive jurisdiction of “ all matters relative to minors.” Revised Statutes, section 2011.
It is true, a judgment creditor of the community need not pursue his rights in the succession of a wife, but may seize, under execution, community property to satisfy his judgment. Still, if he desires the mortgages of minors bearing on that property erased, ho must apply to the court having jurisdiction of minors or matters relating to them.
I therefore dissent in this case.
Rehearing refused.